Opinion by
Mr. Justice Elkin,
The assignments of error in this case are clearly insufficient. The first assignment merely avers that the trial judge erred in entering a nonsuit, and the second simply contains the general averment that it was error to refuse to take it off. We have repeatedly said that assignments in this form are insufficient under our rules and decisions. An appeal is from an order, or decree, or judgment*, some definite action of the lower court; and the assignments of error are incomplete *458which fail to set out the order, decree or judgment from which the appeal was taken:. Arnold v. Snow Plow Company, 212 Pa. 303; Yerger v. Hunn, 231 Pa. 245. On an appeal from a dec.ree awarding a preliminary injunction an assignment which merely avers in general language that the court erred in granting the. injunction without incorporating the decree itself will be deemed insufficient: North Mountain Water Supply Co. v. Troxell, 223 Pa. 315. Of course the same rule applies to appeals from judgments. Both of the assignments for the reasons above indicated are defective and incomplete.
But aside from the insufficiency of the assignments of error, we have examined with care the whole record for the purpose of determining whether upon the merits the case was properly decided. We have reached the conclusion that the learned trial judge was fully warranted in directing the judgment of nonsuit to be entered. We cannot, see that the defendant company did anything it should not have done, or failed to do anything it should have done, under the circumstances of this case. The learned trial judge very carefully and clearly reviewed the testimony and presented the reasons for taking the case from the jury. We concur in the reasons given and affirm the conclusion reached in the court below.
Judgment affirmed.